DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ RCE application filed on March 24, 2021 and wherein the Applicant has amended claim 1. 
In virtue of this communication, claims 1-23 are currently pending in this Office Action.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-23 are rejected under 35 U.S.C. 112, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “the timing data related to a time it takes for the client device to perform the virtual or real movement” which is confusing because it is unclear whether “it” herein is referred back to “a processor” or “client device” or something else and thus, renders claim indefinite. Claims 2-13 are rejected due to the dependencies to claim 1.
Claim 14 is rejected for the at least similar reason as described in claim 1 above since claim 14 recites the similar deficient feature as recited in claim 1. Claims 15-22 are rejected due to the dependencies to claim 14.
Claim 23 is rejected for the at least similar reason as described in claim 1 above since claim 23 recites the similar deficient feature as recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 12, 14-16, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20060161301 A1) and in view of reference Avraham (US 20150195320 A1).
Shepherd et al (US 10056078 B1, hereinafter Shepherd).
Claim 1: Kim teaches a client device (title and abstract, ln 1-20 and including one of robot terminal 1-1, 1-2, 1-3 in fig. 1) for synchronizing audio output with movement performed at the client device (playing motion-including multimedia content data packets having voice and image portions with motion control data, para [0072] and making motions synchronized with the playing of voice and images, para [0088]), the client device comprising:
a memory (storage device in a home robot, even though not capacity memory, para [0028]); and

receive text to speech TTS data for audio output at the client device (including audio data or voice file in a synchronous data in a packet transmitted by the service server 7 and received by a processing device of the robot terminal 1, para [0055] and the voice file is generated by converting a text into the voice file using its TTS engine 9 at the server side in fig. 1, para [0026], e.g., AD filed in the packet format in fig. 4, para [0052]),
receive movement commands for causing virtual or real movement at the client device (including motion data and image data to be played at the robot terminal and placed in the transmitted packet in fig. 4, and e.g., motion data MD, para [0053]); and
synchronize the audio output with the virtual or real movement at the client device (making motions synchronized with the playing of voice and images, para [0088]), using timing data at the client device, the timing data related to a time it takes for the client device to perform the virtual or real movement (a given packet playing time interval Ts within which the packet including voice data, video data, and motion data and the voice data, video data, and motion data are played in a synchronous manner within the time interval Ts, para [0056]).
However, Kim does not explicitly teach the movement commands being device-agnostic.
Avraham teaches an analogous field of endeavor by disclosing a client device (title and abstract, ln 1-11 and information receiver 214 in fig. 1), comprising a memory (computer-readable medium in which program instructions are stored, para [0065]); a processor (a computer inherently having at least one CPU, para [0042]; CPU, para [0144]) to execute: receive audio data for audio output at a client device (compressed audio file received at step 207 in fig. 2, through a speaker set, para [0042]); receive movement commands for causing a virtual movement at the client device (receiving video in text format at step 206 in fig. 2; through video player at step 213 in fig. 2); the movement commands being device-agnostic (using HTML5 canvas standard lib as device agnostic to support dynamic user’s activity and document them for later presentation as a movie, para [0031], para [0193]); synchronize the audio output with the virtual movement at he client device (move objects over time with parallel audio layer synchronization to the movement, para [0105]), using timing data at the client device (referenced to a common CPU clock 1206 in fig. 12, and deriving time required to move objects parallel with audio play, para [0105]), the timing data related to a time it takes for the client device to perform the virtual movement (the time length required to emulating video by synchronized audio data with the movement, para [0105] and performed at the client device 214 at step 213 in fig. 2) for benefits of achieving an effective improvement in communication in a low cost and real-time environment (para [0003]-para [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the movement commands and wherein 
the movement commands being device-agnostic, as taught by Avraham, to the movement commands in the client device, as taught by Kim, for the benefits discussed above.
Claim 14 has been analyzed and rejected according to claim 1 above and the combination Kim and Avraham further teaches a platform system (Kim, title and abstract, ln 1-20 and including a service server 7 in fig. 1, para [0031] and Avraham, the system in fig. 2) for synchronizing audio output with movement performed at a client device (Kim, robot terminal 1-1, 1-2, … 1-N in fig. 1 and making motions synchronized with the playing of voice and images, para [0088] and Avraham, synchronizing audio playing and object movement, para [0105]) and the system comprising one or more servers (Kim, the service server 7 in fig. 1 and, Avraham, including Web server 209 in fig. 2) and the system comprising: 
a memory (Kim, storage device in a home robot, even though not capacity memory, para [0028] or storage device at the server 7, para [0086] and Avraham, database at Web server and memory at the client computer in fig. 2); and
a processor (Kim, a CPU is provided in the computer as home robot, para [0028], para [0005] or processing device, para [0055] or TTS engine at the server 7 and transceiver for down and up communication of packets in fig. 3 and thus, a processor is inherency for accomplishing the communications of the packets and TTS engine and Avraham, the computer at client side in fig. 2 and computer CPU, para [0144]), the processor configured to execute instructions (Kim, the home robot as a computer system having memory and CPU above, para [0005], para [0028] and thus, instruction stored in the memory and to be implemented by the CPU is inherency for the home Robot and Avraham, instructions in the computer-readable medium and read and executed by the computer, para [0065]) to:
receive device-agnostic text to speech TTS data for audio output at the client device (Kim, including audio data or voice file in a synchronous data in a packet 
receive device-agnostic movement commands for causing the virtual or real movement at the client device (Kim, including motion data and image data to be played at the robot terminal and placed in the transmitted packet in fig. 4, and e.g., motion data MD, para [0053] or the server 7 receive similar data at the upload in fig. 3 and Avraham, receiving device-agnostic text representing video information for visual output by the display of the client device 214 as the endpoint device); and
cause the transmission of the device-agnostic TTS data and movement commands to the client device (Kim, transmission of the voice file and motion control data file to the robot terminal for execution, para [0042] and Avraham, downloading in fig. 2) to enable the client device to synchronize the audio output with the virtual or real movement at the client device, using timing data available at the client device, the time data related to a time it takes to perform the virtual or real movement (Kim, making motions synchronized with the playing of voice and images, para [0088] and using a given packet playing time interval Ts within which the packet including voice data, video data, and motion data is played in a synchronous manner, para [0056], and Avraham, referenced to a common CPU clock 1206 in fig. 12, and deriving time required to move objects parallel with audio play, para [0105]).
Claim 23 has been analyzed and rejected according to claim 14 above.
Claim 2: the combination of Kim and Avraham further teaches, according to claim 1 above, wherein the client device synchronizes a beginning of the audio output with a beginning of the virtual or real movement at the client device (Kim, voice, image, and motion are played within packet playing time intervals Ts in a synchronous manner, para [0056], and Avraham, ).
Claim 3: the combination of Kim and Shepherd further teaches, according to claim 1 above, wherein the client device synchronizes an ending of the audio output with an ending of the virtual or real movement at the client device (Kim, voice, image, and motion are played within packet playing time intervals Ts in a synchronous manner one by one and p.3-4, para 56 and synchronizing the audio layer parallel with the object movement, para [0105]).
Claim 10: the combination of Kim and Avraham further teaches, according to claim 1 above, wherein the client device is a mechanical device with moving parts (Kim, the robot terminal 1-1, 1-2, …, 1-N, having lips with movement, joint movement, wheels driving by the motor 2-1, 2-2, …, 2-N, in fig. 1 and 2, para 22).
Claim 12: the combination of Kim and Avraham further teaches, according to claim 10 above, wherein the mechanical device is a robot having at least at least one of limbs, hands and a facial feature (Kim, the robot terminal having a lips with movement, expression of the face and action of the body, para [0045]).
Claim 15 has been analyzed and rejected according to claims 14 and 2 above.
Claim 16 has been analyzed and rejected according to claims 14 and 3 above.

Claims 4-9, 11, 13, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (above) and in view of references Avraham (above) and Wang et al (CN 106463118 A, hereinafter Wang, IDS submitted on May 13, 2019).
Claim 4: the combination Kim and Shepherd teaches all the elements of claim 4, according to claim 1 above, except wherein the client device slows one of the audio output and virtual or real movement to synchronize a beginning and ending of the audio output with a beginning and ending of the virtual or real movement at the client device.
Wang teaches an analogous field of endeavor by disclosing a client device (title and abstract, ln 1-12 and a client includes a computer, a smart phone, a PDA and p.6, para 51 and fig. 2) and wherein the client device slows one of the audio output and virtual or real movement to synchronize a beginning and ending of the audio output with a beginning and ending of the virtual or real movement at the client device (adjusting the length of time of the voice message and the length of the action message to the same length, and p.4, para 30 and e.g., slow down the playback of voice message from 1 minute to 2 minutes so as to synchronize with the action information playback having a duration of 2 minutes and p.9, para 69) for benefits of improving the human-machine interaction performance in a more natural human perception manner (abstract and p.1, para 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the audio output and virtual or real movement at the client device and wherein the client device slows one of the audio output and virtual or real movement to synchronize the beginning and ending of the audio output with the beginning and ending of the virtual or real movement at the client device, as taught by Wang, 
Claim 5: the combination of Kim, Avraham, and Wang further teaches, according to claim 4 above, wherein slowing one of the audio output and virtual or real movement comprises slowing a motor affecting the movement in the client device (Kim, Motor/Relay 2-1, 2-2, …, 2-N and driving by the driving circuit 3-1, 3-2, …, 3-N, respectively and p.2, para 22 and transmitting the motion control data to drive the motor or relay that control the movement of lips and joints for respective packet playing time intervals and synchronized with the voice and image files and p.2, para 24 and Wang, slowing one of the audio output and virtual or real movement, and the discussion in the parent claim 4 above).
Claim 6: the combination of Kim, Avraham, and Wang further teaches, according to claim 4 above, wherein slowing one of the audio output and virtual or real movement comprises slowing a speed at which the audio is output (Wang, slow down the playback of voice message so that voice information will be adjusted to slow down to 2 minutes and synchronizing with the action information played at the interval of 2 minutes an dp.9, para 69).
Claim 7: the combination of Kim, Avraham, and Wang further teaches, according to claim 1 above, wherein the client device synchronizes a beginning of a first portion of the audio output with a first portion of the virtual or real movement at the client device (Wang, duration of a part of the audio message is matching to the duration of a first action information that has been combined with the second action information, para [0074]), and the client device synchronizes a beginning of a second portion of the audio output with a second portion of the virtual or real movement at the client device (Wang, the duration of the other part of the audio 
Claim 8: the combination of Kim, Shepherd, and Wang further teaches, according to claim 1 above, wherein the processor and memory further receive a locality classification (Wang, robots can identify their own location of the scene, such as cafes, bedrooms, etc., para [0087]) affecting synchronization of the audio output with the movement command at the client device (Wang, voice information and action information are derived according to a multi-modal information of the user and the life time axis which is related to the identified scene locations such as cafes, bedrooms, etc. with the different action and audio output, e.g., robots will have to go to bed, exercise, eat, dance, read books, eat, make up, and sleep, etc., para [0087], para [0002]).
Claim 9: the combination of Kim, Avraham, and Wang further teaches, according to claim 1 above, wherein the processor and memory further receive a mood classification (Wang, receiving a multi-modal information of the user and an AI module 202 is to generate interactive content, i.e., voice information and motion information, according to the multi-modal information of the user and a life time axis, para [0092]) affecting synchronization of the audio output with the movement command at the client device (Wang, the multi-modal information including user voice, emotion, motion, which allows the voice information and motion information to be synchronized by adjusting the length of the voice information and the action information, para [0094]).
Claim 11: the combination of Kim, Avraham, and Wang further teaches, according to claim 10 above, wherein the mechanical device comprises a motor, the timing data comprising 
Claim 13: the combination of Kim, Avraham, and Wang further teaches, according to claim 1 above, wherein the client device comprises a computer with a graphical display screen (Kim, home robot as a computer system, para [0005], para [0021]), the movement being virtual movement of a character displayed on the display screen (Kim, the robot terminal has a monitor to display image, para [0022] and the image can be video data representation, para [0052], and synchronizing audio, video, and motion data, para [0055], para [0027] and Wang, virtual robot to form 3D animation image, para [0004-0005]).
Claim 17 has been analyzed and rejected according to claims 14 and 4 above.
Claim 18 has been analyzed and rejected according to claims 17 and 5 above.
Claim 19 has been analyzed and rejected according to claims 17 and 6 above.
Claim 20 has been analyzed and rejected according to claims 14 and 7 above.
Claim 21 has been analyzed and rejected according to claims 14 and 8 above.
Claim 22 has been analyzed and rejected according to claims 14 and 9 above.

Response to Arguments

Applicant's arguments filed on March 24, 2021 have been fully considered but they are not persuasive. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited references reasonably and properly meet the claimed limitations.
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, the applicant argued, about the claimed “using timing data at the client device, the timing data related to a time it taks for the client device to perform the virtual or real movement” because “Kim does not use any timing data at the client device to synchronize audio and movement. For example, in Kim, if first and second robot terminals performed movements at different speeds, this would have absolutely no effect on the synchronizing of audio and movement at the first and second robot terminals. The synchronization of audio and movement in Kim would operate identically for the first and second robot terminals” due to “Kim does not use timing data, or any data for that matter, from or at the robot terminal when the system of Kim synchronizes audio and movement”, as asserted in paragraphs of page 6 and page 7 in Remarks filed on March 24, 2021.
In response to the argument cited above, the examiner respectfully disagrees because (1) The claim 1 reads in pertinent: “synchronize the audio output with the virtual or real movement at the client device, using timing data at the client device, the timing data related to a time it takes for the client device to perform the virtual or real movement” which has nothing to do with “two entities (robots)” for using its own or identic synchronization, i.e., the argument above is not recited in claim 1, (2) Kim does not disclose an assumption for two robots having different speed to use identic synchronization, and in contrast, Kim clearly teaches, the server inserted synchronization information in the packet delivered to the specific 
On the bases of above analyses and evidences from the prior art, the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the previous Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection of other independent claims 14, 23, and dependent claims 2-13, 15-22 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654